Citation Nr: 0828126	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an initial rating higher than 10 percent 
for hearing loss of the
left ear. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to May 1977, 
and reserve service between January 1977 and December 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin Regional Office 
(RO).   

A hearing was held in September 2006 before the undersigned 
Veterans Law Judge.  Unfortunately, the hearing tape was 
inaudible.  The veteran was afforded an opportunity to have 
another hearing, but he declined.  

The Board remanded the issues for additional development of 
evidence in January 2008.  The requested development has 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss of the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.

2.  On authorized audiological evaluation in April 2008, the 
average puretone loss in the right ear was 6 decibels, and 
the average loss in the left ear was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of zero percent in the left ear.

3.  The veteran's hearing loss of the right ear is not 
service-connected.



CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for hearing loss of the left ear are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2004, March 2006, and March 2008 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The March 2006 notice provided information regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also notes 
that with respect to a claim for a higher initial rating, the 
duty to notify no longer applies as the matter arises from a 
notice of disagreement following a grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further development is required.  

I.  Entitlement To Service Connection For Hearing Loss Of The 
Right Ear.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence shows 
that the veteran currently does not currently have a hearing 
loss disability of the right ear.  On the most recent 
examination in April 2008, the veteran's hearing ability in 
the right ear was not significantly decreased.  


On the authorized audiological evaluation in April 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10

The average for the right ear was 6 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  The evidence establishes that the veteran 
does not currently have a hearing loss disability of the 
right ear within the meaning of 38 C.F.R. § 3.385.  The 
veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that no other evidence of 
record reflects the presence of hearing loss of the right ear 
of sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  A VA examination report dated in June 2004 reflects 
even less severe findings regarding the right ear.  

Although the veteran has given his own opinion in his 
testimony that he has a hearing loss disorder which began 
during service, the Board is of the opinion that the 
objective audiology testing conducted by the VA is the only 
evidence which is of record which contains the specific 
findings necessary to judge whether the veteran's hearing 
loss of the right ear is of sufficient severity to meet the 
criteria to be considered to be a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  In the 
instant appeal, the veteran may sincerely have noticed a 
decreased hearing ability.  Nevertheless, VA regulations 
under 38 C.F.R. § 3.385 as set forth above provide the 
parameters of a recognized hearing loss disability for 
compensation purposes.  Only medical evidence may support 
that.  In the case at hand, the hearing test results for the 
right ear do not meet the qualifications of 38 C.F.R. 
§ 3.385.  Accordingly, the Board concludes that right ear 
hearing loss was not incurred in or aggravated by service.

II.  Entitlement To An Initial Rating Higher Than 10
Percent For Hearing Loss Of The Left Ear.

The veteran contends that an initial disability rating higher 
than 10 percent is warranted for his hearing loss of the left 
ear.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities.  Disability 
evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (1999).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999). 

On the authorized audiological evaluation in April 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
55
55
65
65
75

The average puretone loss in the right ear was 6 decibels, 
and the average loss in the left ear was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 94% percent 
in the right ear and of 0% percent in the left ear.  A 
previous examination report dated in June 2004 showed less 
severe impairment.  

The Board notes that the veteran's hearing loss of the right 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the right ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 which provides 
that the manifestations from a nonservice-connected disorder 
may not be used when establishing the rating for a service-
connected disability.  Moreover, under the rating schedule 
the right ears hearing ability corresponds to Category I.  
Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and  scores for the left ear correspond to 
category XI.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 10 percent 
rating.  Accordingly, the Board concludes that the criteria 
for an initial rating higher than 10 percent for hearing loss 
of the left ear are not met.  In addition, a staged rating is 
not warranted.  



ORDER

1.  Service connection for hearing loss of the right ear is 
denied.

2.  An initial rating higher than 10 percent for hearing loss 
of the
left ear is denied. 




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


